                                                                       Case 2:18-ap-01235-VZ        Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56              Desc
                                                                                                     Main Document    Page 1 of 11


                                                                   1     Andrew W. Caine (CA Bar No. 110345)
                                                                         Jeffrey P. Nolan (CA Bar No. 158923)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760
                                                                         Email: acaine@pszjlaw.com
                                                                   5             jnolan@pszjlaw.com

                                                                   6     Attorneys for Defendant,
                                                                         Shaman Bakshi
                                                                   7

                                                                   8
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                  10

                                                                  11     In re:                                                  Case No.: 2:18-BK-14672-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     SHAMAN BAKSHI,
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   Debtor.
                                           ATTORNEYS AT LAW




                                                                  14     STEPHEN CHEIKES, an individual; and THE                 Adv. No.: 2:18-ap-01235-VZ
                                                                         STORYTELLERS GROUP ENTERPRISES CO.,
                                                                  15     a Canadian corporation,                                 MOTION OF DEFENDANT SHAMAN
                                                                                                                                 BAKSHI TO COMPEL THE
                                                                  16                                   Plaintiffs,               PRODUCTION OF DOCUMENTS AND
                                                                                                                                 FURTHER INTERROGATORY
                                                                  17                    v.                                       RESPONSES FROM PLAINTIFF
                                                                                                                                 STEPHEN CHEIKES AND
                                                                  18     SHAMAN BAKSHI,                                          MEMORANDUM OF POINTS AND
                                                                                                                                 AUTHORITIES IN SUPPORT THEREOF
                                                                  19                                   Defendant.
                                                                                                                                 [Declaration of Jeffrey P. Nolan filed
                                                                  20                                                             concurrently herewith]
                                                                  21                                                             Hearing Date:
                                                                                                                                 Date: March 28, 2019
                                                                  22                                                             Time: 11:00 a.m.
                                                                                                                                 Court: Courtroom 1368
                                                                  23                                                                    Roybal Federal Building
                                                                                                                                        255 E. Temple Street
                                                                  24                                                                    Los Angeles, CA 90012
                                                                  25              Defendant, Shaman Bakshi (“Defendant”), respectfully submits the following Memorandum
                                                                  26     of Points and Authorities in Support of his Motion to Compel the Production of Documents and
                                                                  27     further Interrogatory Responses from Plaintiff, Stephen Cheikes (“Plaintiff”), seeking an order
                                                                  28     compelling Plaintiff to produce further written responses and documents.
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56              Desc
                                                                                                       Main Document    Page 2 of 11


                                                                   1                                                          I.

                                                                   2                                              INTRODUCTION

                                                                   3             The Adversary Complaint makes extreme assertions such as alleging fraud, larceny,

                                                                   4     embezzlement, and conversion committed by Defendant, Shaman Bakshi. Now in the discovery

                                                                   5     phase, Plaintiff refuses to come forward with evidence to support his allegations. As disturbing,

                                                                   6     Plaintiff has initiated numerous suits around the world claiming each person involved in the financial

                                                                   7     transaction defrauded, embezzled or converted his funds. Plaintiff has recovered sums from other

                                                                   8     third parties. Yet, Plaintiff refuses to come forward with the facts and documents evidencing facts

                                                                   9     determined from investigation into the transaction or the settlements such that the evidence can be

                                                                  10     considered by this court.

                                                                  11             The financial transaction at issue in the Complaint: Plaintiff contracted with Sabastian
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Anthonysamy (a resident of Singapore) to obtain a standby letter of credit (“SBLC”) in the amount
                                        LOS ANGELES, CALIFORNIA




                                                                  13     of 50 million euros issued by a financial institution, HSBC, which instrument would be held by a
                                           ATTORNEYS AT LAW




                                                                  14     Panamanian Company, NACC, who would extend a 20 million euro line of credit to Plaintiff backed

                                                                  15     by the SBLC. Plaintiff would draw down 20 million euros on a non-recourse basis which sum

                                                                  16     would never be paid back to the financial institution. Plaintiff agreed to pay 300,000 euros into

                                                                  17     escrow and later released the sum to Sabastian Anthonysamy (“Anthonysamy”) to facilitate the

                                                                  18     transaction. Ultimately, the SBLC was never issued. Plaintiff alleges that Richard Wlodarczsk and

                                                                  19     Defendant executed personal guarantees to indemnify him if the transaction failed. (Complaint, 12)

                                                                  20             This Motion is predicated by Plaintiffs failure to produce pertinent documents, or more

                                                                  21     specifically to clarify they have no documents to support facts or issues they affirmatively placed at

                                                                  22     issue in the Complaint. The Motion is predicated on evasive or non-responsive answers to

                                                                  23     interrogatories that do not allow the proper debate of the issues in the discovery phase of the case

                                                                  24     such that the issues may be narrowed for presentation to the Court on motion or at trial. Counsel for

                                                                  25     Defendant met and conferred with Plaintiff and sought responsive answers. Plaintiff issued

                                                                  26     supplemental responses to some of the discovery, but both pleadings are still patently evasive.

                                                                  27             The discovery dispute can be broken down into two distinct issues with respect to both sets

                                                                  28     of discovery sought to be compelled; (1) interrogatory and document responses which are evasive


                                                                         DOCS_LA:319495.6 07977/001                       2
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56               Desc
                                                                                                       Main Document    Page 3 of 11


                                                                   1     and should be as straight-forward in response as the questions asked such that if there is no facts, or

                                                                   2     documents to support a driving contention, it can be determined in the response rather than by hiding

                                                                   3     the ball through a generic reference to go look at the documents in your possession, and/or the court

                                                                   4     records, and (2) Plaintiff’s objection on relevance grounds as an excuse to respond to discovery. The

                                                                   5     claim that such facts and documents are not “not calculated to lead to the discovery of admissible

                                                                   6     evidence,” is an obstructionist tactic. In a fraud case alleged to be non-dischargeable under 11 USC

                                                                   7     §523(a)(2)(A), (a)(2)(B), (a)(4), and (a)(6), even assuming arguendo a misrepresentation of fact,

                                                                   8     Plaintiff’s reliance must be justifiable and the damages caused in fact caused by the tortious conduct.

                                                                   9     Who Plaintiff talked to or consulted, his interaction with other parties to the financial transaction,

                                                                  10     when he received documents and what he relied upon to invest is directly relevant to the elements of

                                                                  11     justifiable reliance, causation and damages.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             Given the impending termination of discovery and the need for the proper documents in or to
                                        LOS ANGELES, CALIFORNIA




                                                                  13     take depositions, Defendant seeks Court intervention.
                                           ATTORNEYS AT LAW




                                                                  14                                                          II.

                                                                  15                                           STATEMENT OF FACTS

                                                                  16             A.       Special Interrogatories, Set One:

                                                                  17             On December 18, 2018 Defendant propounded its First Set of Interrogatories to Plaintiff (the

                                                                  18     “Interrogatories”). [See Defendant’s First Set of Interrogatories Propounded to Plaintiff attached to

                                                                  19     the Declaration of J. Nolan filed concurrently herewith as Exhibit “A”]

                                                                  20             On January 28, 2019, Plaintiff responded to the Interrogatories. [See Plaintiff’s Response to

                                                                  21     Defendant’s First Set of Interrogatories attached to the Declaration of J. Nolan filed concurrently

                                                                  22     herewith as Exhibit “B”]

                                                                  23             On February 6, 2019, Defendant sent correspondence to Plaintiff requesting supplemental

                                                                  24     responses to Interrogatories. [See February 6, 2019 correspondence attached to the Declaration of J.

                                                                  25     Nolan filed concurrently herewith as Exhibit “C”]

                                                                  26             On February 13, 2019. Plaintiff provided Supplemental Responses to Interrogatories. [See

                                                                  27     Plaintiff’s Response to Defendant’s First Set of Interrogatories, dated February 13, 2019, attached to

                                                                  28     the Declaration of J. Nolan filed concurrently herewith as Exhibit “D”]. Plaintiff provided


                                                                         DOCS_LA:319495.6 07977/001                           3
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56            Desc
                                                                                                       Main Document    Page 4 of 11


                                                                   1     supplemental responses, #1, 2, 7 and 8. The responses provided were again uniformly evasive.

                                                                   2     Defendant seeks to compel responses to Special Interrogatories nos. 1-9.

                                                                   3             On February 19, 2019. Plaintiff provided Supplemental Responses To Request for

                                                                   4     Admissions, Set One. [See Plaintiff’s Supplemental Response to Defendant’s Request for

                                                                   5     Admissions, attached to the Declaration of J. Nolan filed concurrently herewith as Exhibit “I”]

                                                                   6     Plaintiff denied Request for Admissions Nos. 3, 7, 8, 9, 11, 13, 16, 17 and 19. For each Request for

                                                                   7     Admission Plaintiff denied, Defendant sought the facts behind the denial as requested in Special

                                                                   8     Interrogatory #8 referenced above.

                                                                   9             B.       Request for Production of Documents:

                                                                  10             On December 18, 2018, Defendant propounded the Request for Production of Documents,

                                                                  11     Set One to Plaintiff (the “Request for Documents”). [See Defendant’s First Set of Requests for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Production of Documents Propounded to Plaintiffs attached to the Declaration of J. Nolan filed
                                        LOS ANGELES, CALIFORNIA




                                                                  13     concurrently herewith as Exhibit “E”]
                                           ATTORNEYS AT LAW




                                                                  14             On February 5, 2019, Plaintiff responded to the Request for Documents. [See Plaintiff’s

                                                                  15     Response to Defendant’s First Set of Request for Production of Documents attached to the

                                                                  16     Declaration of J. Nolan filed concurrently herewith as Exhibit “F”]

                                                                  17             On February 12, 2019, Defendant sent a meet and confer letter to Plaintiff requesting the

                                                                  18     additional responses and production of documents. [See February 12, 2019 correspondence attached

                                                                  19     to the Declaration of J. Nolan filed concurrently herewith as Exhibit “G”].

                                                                  20             On February 19, 2019. Plaintiff provided Supplemental Responses To Request for

                                                                  21     Production of Documents, Set One. [See Plaintiff’s Supplemental Response to Defendant’s Request

                                                                  22     for Production of Documents, attached to the Declaration of J. Nolan filed concurrently herewith as

                                                                  23     Exhibit “H”] Plaintiff provided only two (2) supplemental responses clarifying they had no

                                                                  24     responsive documents, but as to the remaining responses, left the same evasive response. The

                                                                  25     supplemental responses are again uniformly evasive. Defendant seeks to compel Responses to

                                                                  26     Request for Production Nos. 2, 4, 5, 7, 10, 15, 17, 22, 24-29, 33, 35, and 40.

                                                                  27                                                       III.

                                                                  28                                                 ARGUMENT


                                                                         DOCS_LA:319495.6 07977/001                       4
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56              Desc
                                                                                                       Main Document    Page 5 of 11


                                                                   1             The Federal Rules of Civil Procedure enable parties in litigation to request production of all

                                                                   2     relevant documents, including documents reasonably calculated to lead to the discovery of

                                                                   3     admissible evidence. Fed. R. Civ. P. §26(b), 34. The scope of discovery extends to any matter, not

                                                                   4     privileged, that is relevant to the claim or defense of any party. Fed. R. Civ. P. §26(b)(1). The

                                                                   5     information sought need not be admissible at the trial of the matter, only reasonably calculated to

                                                                   6     lead to the discovery of admissible evidence. Id.

                                                                   7                      Any party may serve on any other party written interrogatories within the
                                                                                          scope of Rule 26(b) of the Federal Rules of Civil Procedure. Fed. R. Civ. P.
                                                                   8                      33(a). A party must respond to interrogatories by answer or objections;
                                                                                          objections must clearly state the reason for the objection. Fed. R. Civ. P.
                                                                   9                      33(b). General or boilerplate objections are improper - especially when a
                                                                                          party fails to submit any evidentiary declarations supporting such objections.
                                                                  10                      A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006).
                                                                                          "Each interrogatory must, to the extent it is not objected to, be answered
                                                                  11                      separately and fully in writing under oath." Fed. R. Civ. P. 33(b)(3). A motion
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          to compel may be granted if a party provides an evasive or incomplete
                                                                  12                      interrogatory response. See Fed. R. Civ. P. 37(a)(3)(B)(iii), 37(a)(4).
                                                                                          [Emphasis Added]
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                         Sandoval v. Lagoon Assocs., LLC, 2016 U.S. Dist. LEXIS 41473, pg. 2-3 (C.D. Cal. 2005).
                                                                  14
                                                                                 Defendant served nine (9) interrogatories which ask for the basic facts Plaintiff placed at
                                                                  15
                                                                         issue in the Complaint. Plaintiff alleges tortious acts by Defendant, but refuses to make disclosures
                                                                  16
                                                                         about the alleged acts. Plaintiff responded in an evasive and noncommittal manner misconstruing
                                                                  17
                                                                         many of the question in order to evade or limit the response.
                                                                  18
                                                                         A.      Plaintiff’s Evasive Responses To Interrogatories:
                                                                  19
                                                                                 Interrogatories Nos. 1-6 seek the facts, witnesses and documents that support allegations
                                                                  20
                                                                         made by Plaintiff in the Complaint. The Complaint alleges that Defendant made misrepresentations
                                                                  21
                                                                         to Plaintiff as to prior deals, investors and relationships to garner his reliance.
                                                                  22
                                                                                 Interrogatory 1 claims Defendant disclosed “several of these transactions with other
                                                                  23
                                                                         investors”. (Complaint, §10) What are the disclosed transactions? Interrogatory No. 2: Plaintiff
                                                                  24
                                                                         claims Defendant disclosed he had closed several similar transactions with the escrow company,
                                                                  25
                                                                         Commercial Escrow Services? (Complaint, §11) What are the disclosed transactions? Interrogatory
                                                                  26
                                                                         No. 3: Plaintiff claims “Defendant prepared written agreements outlining and providing for each
                                                                  27
                                                                         step of the transaction”. (Complaint, §12) What are the written agreements and when did he receive
                                                                  28


                                                                         DOCS_LA:319495.6 07977/001                         5
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56                 Desc
                                                                                                       Main Document    Page 6 of 11


                                                                   1     them? Interrogatory Nos. 4, 5, 6 seeks the facts, witness and documents to support the contention

                                                                   2     that Defendant committed larceny and converted €300,000 for his own personal use. (Complaint,

                                                                   3     §28) Rather than answering the straight-forward question, Plaintiff directs Defendant to look

                                                                   4     through his document production for the answer. Defendant has looked through the document

                                                                   5     production and since there is no document to support such contention, the response is evasive and

                                                                   6     oppressive seeking only to confuse and obstruct. (See Declaration of J. Nolan, ¶6).

                                                                   7             Interrogatory No. 7 sought to determine the Plaintiff’s background, experience, and

                                                                   8     sophistication to claim he was misled or relied on alleged misrepresentations in the present case.

                                                                   9     Defendant asked for prior litigation in which Plaintiff was a named party for a limited time frame.

                                                                  10     Prior litigation is a public matter not subject to privilege. Plaintiff refused to answer the questions,

                                                                  11     and after being pressed to respond, disclosed other lawsuits but as limited to “the financial
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     transaction” only. The answer is evasive.
                                        LOS ANGELES, CALIFORNIA




                                                                  13             Interrogatory No. 8 asked Plaintiff that for each response to Request for Admissions (“RFA”)
                                           ATTORNEYS AT LAW




                                                                  14     that was not an unequivocal admission, please set forth the fact(s) to support the denial. Plaintiff

                                                                  15     denied Requests Nos. 3, 7, 8, 11, 13, 16, 17 and 19. (See Exhibit “I” attached to the Declaration of J.

                                                                  16     Nolan filed concurrently herewith). Plaintiff provided the same generic response to each denial

                                                                  17     directing Defendant to the 200 pages of documents produced in response to the Plaintiff’s production

                                                                  18     of documents to evidence the facts for the basis for the denial. (See Exhibit “B”, Response #8).

                                                                  19     Plaintiff did not reference a documents or sub-group of documents. RFA Nos. 3, 7, and 8 sought

                                                                  20     facts behind Plaintiff’s structuring of the transaction with Anthonysamy and others. RFA Nos. 13,

                                                                  21     16, 17 and 19 sought facts behind the documents Plaintiff executed with others to the financial

                                                                  22     transaction. Plaintiff has denied each RFA but refused to provide a response other than a generic

                                                                  23     reference to go look at the documents.

                                                                  24     B.      Plaintiff’s Objections That Defendant Has The Documents or Information in its
                                                                                 Possession is Improper:
                                                                  25
                                                                                          A party may not refuse to respond to a discovery request on the ground that
                                                                  26                      the requested information is in the possession of the requesting party. Or, that
                                                                                          it can be gleaned from other pleadings. Davidson v. Goord. (WD NY, 2003)
                                                                  27                      2215 FRD 73, 77.

                                                                  28             As to each and every Response to the Document Production, Plaintiff states:


                                                                         DOCS_LA:319495.6 07977/001                         6
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56               Desc
                                                                                                       Main Document    Page 7 of 11


                                                                   1             “Some documents responsive to this request are already in Propounding Party’s possession,
                                                                                 are a matter of public record, and/or are equally available and accessible to Propounding
                                                                   2             Party. To the extent the documents responsive to this request are not already in Propounding
                                                                   3             Party’s possession, and/or a matter of public record, responding party will produce, relevant
                                                                                 responsive, non-privileged documents in its possession custody or control.”
                                                                   4             The boilerplate response is improper and evasive. Generically referencing counsel to search
                                                                   5     his own files to support Plaintiff’s charging contentions are improper. The responses should be
                                                                   6     amended to remove this reference.
                                                                   7             The refusal to produce any documents based on a claim the request is not likely to lead to the
                                                                   8     discovery of admissible evidence, especially as reflected by a single generic response, is
                                                                   9     improper. The response during the course of discovery is inappropriate and represents a “hide the
                                                                  10     ball” mentality. Athridge v. Aetna Casualty and Surety Co., 184 F.R.D. 181, 190-191 (D.D.C) Each
                                                                  11     response that refuses to produce documents based on the assertion the Request is not reasonably
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     calculated to lead to the discovery of admissible evidence is improper. The discovery of facts and
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                         communications surrounding the financial transaction Plaintiff placed at issued in the Complaint is
                                                                  14     directly relevant to establishing the underlying facts surrounding the transaction. Responses refusing
                                                                  15     to respond to the question should be compelled or the related allegation in the Complaint stricken.
                                                                  16             The defective Responses to Request to Produce can be summarized as follows:
                                                                  17             Document Production Nos. 2, 17, 21 (See Exhibit “E” attached to the Declaration of J. Nolan
                                                                  18     filed concurrently herewith) (”Anthonysamy): Defendant sought documents to support Plaintiff’s
                                                                  19     claim the Defendant represented he had a relationship with Sebastian Anthonysamy (#2), or actually
                                                                  20     had prior dealings with Anthonysamy (#17). Since it is undisputed Plaintiff met the Defendant on
                                                                  21     only one occasion in October 2010, and Plaintiff has already sworn under penalty of perjury before
                                                                  22     one federal court judge he didn’t know of Anthonysamy until months later in February 2011, the
                                                                  23     contention seems implausible. (See Reporter’s Transcript of Proceeding, pp. 293-294, attached to
                                                                  24     the Declaration of J. Nolan filed concurrently herewith as Ex J) Documents responsive to the
                                                                  25     request are relevant to the issue of whether the allegations in the Complaint are credible. If Plaintiff
                                                                  26     has no documents to support the contention, the response should state as much. However, no
                                                                  27     responsive documents were produced. (See Declaration of J. Nolan, ¶3) Defendant also sought
                                                                  28     documents evidencing Plaintiff’s investigation or pursuit of Anthonysamy for the wrongful acts

                                                                         DOCS_LA:319495.6 07977/001                       7
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56               Desc
                                                                                                       Main Document    Page 8 of 11


                                                                   1     alleged in the Complaint. (#21) The documents would provide facts regarding the underlying

                                                                   2     transaction, and Plaintiff’s interaction with Anthonysamy, as well as others. Plaintiff refused to

                                                                   3     produce any documents, including any sums recovered from Anthonysamy as the facts are not

                                                                   4     claimed to be “relevant”. The objection is without merit.

                                                                   5             Document Production No. 4 (Hardstone): Defendant sought documents to support

                                                                   6     Plaintiff’s claim the Defendant represented he had substantial dealings with Toni Hardstone, the

                                                                   7     escrow officer (#4). (Complaint, ¶11) If Plaintiff has no documents to support a response, the

                                                                   8     response should state as much. However, no responsive documents were produced and the response

                                                                   9     is evasive as to if any documents are being produced. (See Declaration. of J. Nolan, ¶4)

                                                                  10             Document Production #5, 22 (Russell): Defendant sought documents to support Plaintiff’s

                                                                  11     claim the Defendant represented he had a prior relationship with Brad Russell, another player
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     involved in the transaction. (#5) Plaintiff does not state if documents will be produced which is
                                        LOS ANGELES, CALIFORNIA




                                                                  13     evasive, but references Defendant to look through the document production for any responsive
                                           ATTORNEYS AT LAW




                                                                  14     documents. If Plaintiff has no documents to support a response, the response should state as much.

                                                                  15     Defendant also sought documents evidencing Plaintiff’s investigation or pursuit of Russell for the

                                                                  16     wrongful acts alleged in the Complaint. (#21) The documents would provide facts regarding the

                                                                  17     underlying transaction, and Plaintiff’s interaction with Russell, as well as others. Plaintiff refused to

                                                                  18     produce any documents, including any sums recovered from Russell as the facts are not claimed to

                                                                  19     be “relevant”. The objection is without merit.

                                                                  20             Document Production Nos. 7, 10, 15 (NACC): Defendant sought documents to support

                                                                  21     Plaintiff’s claim the Defendant represented he had a prior relationship with NACC, another player

                                                                  22     involved in the transaction. (Complaint, ¶9) Plaintiff also asked for documents to support Plaintiff’s

                                                                  23     claim NACC held substantial lines of credit with the bank (#10) and documents Plaintiff claimed the

                                                                  24     Defendant gave him with respect to the involvement of NACC (#15). Plaintiff does not state if

                                                                  25     documents will be produced or not which is evasive, but references Defendant to look through the

                                                                  26     document production for any responsive documents.

                                                                  27             Document Production #24, 25 (Francis): Defendant sought documents to support Plaintiff’s

                                                                  28     claim the Defendant represented he had a prior relationship with Francis, another player involved in


                                                                         DOCS_LA:319495.6 07977/001                        8
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56               Desc
                                                                                                       Main Document    Page 9 of 11


                                                                   1     the transaction. (Complaint, ¶9) Plaintiff does not state if documents will be produced or not which

                                                                   2     is evasive, but references Defendant to look through the document production for any responsive

                                                                   3     documents (#24). If Plaintiff has no documents to support a response, the response should state as

                                                                   4     much. Defendant also sought documents evidencing Plaintiff’s investigation or pursuit of Francis for

                                                                   5     the wrongful acts alleged in the Complaint (#25) The documents would provide facts regarding the

                                                                   6     underlying transaction, and Plaintiff’s interaction with Francis, as well as others. Plaintiff refused to

                                                                   7     respond under the objection under “relevance”. The objection is without merit.

                                                                   8             Document Production Nos. 26, 27, 35 (Clive Ashworth): Clive Ashworth was a business

                                                                   9     associate of the Plaintiff and there is a suggestion he invested 150,000 euros of the sum alleged

                                                                  10     stolen in the Complaint. There are no documents in the production with respect to the issue of sums

                                                                  11     contributed in the financial transaction though Plaintiff claims all documents will be produced in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     responses #26 and #35. (See Declaration. of J. Nolan, ¶5) Defendant specifically asked for
                                        LOS ANGELES, CALIFORNIA




                                                                  13     documents evidencing the Plaintiff contributed the sums to escrow (#35). The lack of documents
                                           ATTORNEYS AT LAW




                                                                  14     provided to support a charging allegation is befuddling. Plaintiff does not state if documents will be

                                                                  15     produced or not which is evasive, but references Defendant to look through the document production

                                                                  16     for any responsive documents.

                                                                  17             Document Production #28, 29 (Garry Jamieson): Garry Jamieson was a business consultant

                                                                  18     of the Plaintiff who advised Plaintiff on the subject transaction. A single email was produced from

                                                                  19     Gary Jamieson. Defendant sought documents evidencing Plaintiff’s involvement in the transaction

                                                                  20     as well as pursuit of other Standby Letters of Credit with Mr. Jamieson. The documents would

                                                                  21     provide facts regarding the subject transaction, Plaintiff’s sophistication, whether Plaintiff relied on

                                                                  22     Jamieson’s advice rather than any claimed act of Defendant. Plaintiff refused to produce any

                                                                  23     documents exchanged with Jamieson on other transactions involving a stand by letter of credit,

                                                                  24     claiming such facts are not “relevant”. (See Exhibit “H”, #29) The objection is without merit.

                                                                  25             Document Production #33 (Defendant, Shaman Bakshi): Plaintiff claims the Defendant

                                                                  26     received some of the monies released from escrow. Plaintiff alleges the Defendant committed

                                                                  27     larceny and embezzlement. (Complaint, ¶59) There are no documents in the production with

                                                                  28     respect to the issue of sums received or transferred to the Defendant. (See Declaration of J. Nolan,


                                                                         DOCS_LA:319495.6 07977/001                        9
                                                                       Case 2:18-ap-01235-VZ          Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56              Desc
                                                                                                      Main Document    Page 10 of 11


                                                                   1     ¶6) Plaintiff does not state if documents will be produced or not which is evasive, but references

                                                                   2     Defendant to look through the document production for any responsive documents. The response is

                                                                   3     evasive.

                                                                   4             Document Production #40 (Distribution of Proceeds and Personal Guarantee Agreement):

                                                                   5     The bait and switch is evident in the response to this Request. Plaintiff alleges that Defendant signed

                                                                   6     a Distribution of Proceeds and Personal Guarantee Agreement explicitly shifting all risk for the

                                                                   7     “transaction” to the Defendant. (Complaint, ¶30) Defendant contends he did not execute such a

                                                                   8     document and Defendant sought the original document with his original signature. While copies of

                                                                   9     documents are provided, there are no originals of documents in the production including wet

                                                                  10     signatures. (See Declaration. of J. Nolan, ¶7)

                                                                  11             Overall, the Plaintiff’s written discovery responses are evasive and the refusal to produce
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     documents without merit.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                         IV.
                                           ATTORNEYS AT LAW




                                                                  14                                                  CONCLUSION

                                                                  15             For all of the reasons set forth herein, the Court should issue its Order:

                                                                  16             1.       Granting this Motion;

                                                                  17             2.       Compelling the Plaintiff to produce documents;

                                                                  18             3        Compelling the Plaintiff to further respond to Defendant’s Interrogatories; and

                                                                  19             4.       Granting such other relief as is just and proper.

                                                                  20      Dated:      February 27, 2019                   PACHULSKI STANG ZIEHL& JONES LLP
                                                                  21

                                                                  22                                                      By       /s/ Jeffrey P. Nolan
                                                                                                                                   Jeffrey P. Nolan (CA Bar No. 158923)
                                                                  23                                                               10100 Santa Monica Blvd., 13th Floor
                                                                                                                                   Los Angeles, California 90067-4100
                                                                  24                                                               Telephone: 310/277-6910
                                                                                                                                   Facsimile: 310/201-0760
                                                                  25
                                                                                                                                   Attorneys for Defendant
                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:319495.6 07977/001                        10
        Case 2:18-ap-01235-VZ           Doc 25 Filed 02/27/19 Entered 02/27/19 14:26:56                          Desc
                                        Main Document    Page 11 of 11


                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        10100 Santa Monica Blvd, 13th Fl., Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: MOTION OF DEFENDANT SHAMAN BAKSHI TO
COMPEL THE PRODUCTION OF DOCUMENTS AND FURTHER INTERROGATORY RESPONSES
FROM PLAINTIFF STEPHEN CHEIKES AND MEMORANDUM OF POINTS AND AUTHORITIES IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) February 27, 2019. I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:
        Brad D Krasnoff (TR) BDKTrustee@dgdk.com, bkrasnoff@ecf.epiqsystems.com;DanningGill@gmail.com
        Jeffrey P Nolan jnolan@pszjlaw.com
        Amtoj S Randhawa Amtoj.Randhawa@ndlf.com, audrey.evans@ndlf.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On February 27, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
   (state method for each person or entity served):
Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
February 27, 2019, I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

PERSONAL DELIVERY
Honorable Vincent Zurzolo
United States Bankruptcy Court
255 E. Temple Street
Suite 1360/Courtroom 1368
Los Angeles, CA 90012

                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 27, 2019                   Rolanda Mori                                  /s/ Rolanda Mori
 Date                            Printed Name                                  Signature




        DOCS_LA:319495.6 07977/001                          11
